11-2019-CA-002698-0001-XX

Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 1 of 59 PagelD 4

Filing # 92048384 E-Filed 07/03/2019 10:04:38 AM

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for

completion.)

 

I. CASE STYLE

IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT,
IN AND FOR COLLIER COUNTY, FLORIDA

CLERK OF THE CIRCUIT COURT AND COMPTROLLER FOR COL

Case No.:
Judge:

 

Plaintiff
vs.

UNITED STATES SECURITIES AND EXCHANGE COMMISSION, THE M.B.W. BUILDING, INC.

Defendant

 

Il. TYPE OF CASE

1 Condominium

0 Contracts and indebtedness

UO Eminent domain

© Auto negligence

O Negligence — other

Business governance

Business torts

Environmental/Toxic tort

Third party indemnification

Construction defect

Mass tort

Negligent security

Nursing home negligence

Premises liability — commercial

OO _sPremises liability — residential

Products liability

Real Property/Mortgage foreclosure

Commercial foreclosure $0 - $50,000
Commercial foreclosure $50,001 - $249,999
Commercial foreclosure $250,000 or more
Homestead residential foreclosure $0 — 50,000
Homestead residential foreclosure $50,001 -
$249,999

Homestead residential foreclosure $250,000 or
more

Non-homestead residential foreclosure $0 -
$50,000

Non-homestead residential foreclosure
$50,001 - $249,999

[5 [O
Olobooooo ao

OO jo

lo a

IO

 

folo\jo (oO

lo

Non-homestead residential foreclosure
$250,00 or more

Other real property actions $0 - $50,000
Other real property actions $50,001 - $249,999
Other real property actions $250,000 or more

Professional malpractice

Malpractice — business
Malpractice — medical
Malpractice — other professional

Antitrust/Trade Regulation
Business Transaction
Circuit Civil - Not Applicable

Constitutional challenge-statute or
ordinance

Constitutional challenge-proposed
amendment

Corporate Trusts
Discrimination-employment or other
Insurance claims

Intellectual property

Libel/Slander

Shareholder derivative action
Securities litigation

Trade secrets

Trust litigation

Oo
Iloloioioiooo ff lao sooo

FILED: COLLIER COUNTY, CRYSTAL K. KINZEL, CLERK, 07/03/2019 10:04:38 AM
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 2 of 59 PagelD 5

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes FL] No Xl

Hl. REMEDIES SOUGHT (check all that apply):

& Monetary;
(1 Non-monetary declaratory or injunctive relief;
Ol Punitive
IV. NUMBER OF CAUSES OF ACTION: (__)
(Specify)
1
V. IS THIS CASE A CLASS ACTION LAWSUIT?
Ol Yes
&X No
Vi. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?

& No
OO Yes -— If “yes” list all related cases by name, case number and court:

VIL. IS JURY TRIAL DEMANDED IN COMPLAINT?
O Yes
& No

O

 

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Travis Richard Walker FL Bar No.: 36693
Attorney or party (Bar number, if attorney)

 

Travis Richard Walker 07/03/2019
(Type or print name) Date
11-2019-CA-002698-0001-XX
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 3 of 59 PagelD 6

Filing # 92048384 E-Filed 07/03/2019 10:04:38 AM

IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
IN AND FOR COLLIER COUNTY, FLORIDA

CLERK OF THE CIRCUIT COURT AND
COMPTROLLER FOR COLLIER COUNTY,
FLORIDA CASE NO:

Plaintiff,
vs.

UNITED STATES SECURITIES AND

EXCHANGE COMMISSION,

THE M.B.W. BUILDING, INC.
Defendants.

 

COMPLAINT FOR INTERPLEADER
COMES NOW, the Plaintiff, CLERK OF THE CIRCUIT COURT AND COMPTROLLER
FOR COLLIER COUNTY, FLORIDA, (hereinafter the “Clerk”) sues the Defendants and states

as follows:

1, This is an action for interpleader for an amount of more than Fifteen Thousand Dollars

($15,000).
2, The property which is the subject of this action (the “Subject Property”) is located in Collier

County, Florida, and is described as follows:

a. Legal Description: The Legal Description is as is provided in the Tax Deed for the

Subject Property, a copy of which is attached hereto as Exhibit “A”;
b. Subject Property Address: 12355 Collier Blvd. Suite C, Naples, FL. 34116.
3. Venue is proper in and for Collier County, Florida, pursuant to §47.011, Florida Statutes,

4. The Clerk is the duly elected Clerk of Circuit Court and Comptroller for Collier County,

Florida.

FILED: COLLIER COUNTY, CRYSTAL K. KINZEL, CLERK, 07/03/2019 10:04:38 AM
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 4 of 59 PagelD 7

5. On or about December 5, 2016, the Clerk conducted a tax deed sale pursuant to §197,542,
Florida Statutes, for the Subject Property. See Affidavit of Deputy Clerk, which is attached hereto
as Exhibit “B.” The Subject Property was sold pursuant to Tax Deed File Number 13945. (See

Exhibit “A”.)

6, After the Subject Property was sold at a tax deed sale, surplus funds remain in a tax overbid
account (the “Surplus Funds”) which are in the possession and control of the Clerk. (See Exhibit

“B”.)

7, At the time of the tax deed sale, THE M.B.W. BUILDING, INC. was the owner of record
of the Subject Property, pursuant to a Certificate of Title recorded at Book 4656, Page 2827 of the
Official Records of Collier County, Florida) THE M.B.W. BUILDING, INC. submitted a
statement of claim for the Surplus Funds. A copy of the Certificate of Title and the statement of
claim are attached hereto as Composite Exhibit “C”. In this capacity, THE M.B.W. BUILDING,

INC, may have an interest in the Surplus Funds

8. The UNITED STATES SECURITIES AND EXCHANGE COMMISSION (the “SEC”}

submitted a claim for the Surplus Funds, a copy of which is attached hereto as Exhibit “D”,

9. The SEC’s claim asserts an entitlement to the Surplus Funds by virtue of Orders and
Judgments issued in SEC v. William L. Gunlicks and Pamela L. Gunlicks, 2:09-cv-229-FtM-

29DNF (M.D. Fla 2009), hereinafter referred to as the “Gunlicks Proceeding”. (See Exhibit “D”.)

10. The Orders and Judgments contained in the SEC’s claim are neither certified nor recorded
in the Official Records of Collier County Florida. As a result, the Clerk cannot determine the

validity of the SEC’s claim.

ll. The SEC may have a viable interest in the Surplus Funds.

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 5 of 59 PagelD 8

12. Prior to THE M.B.W. BUILDING, INC. taking possession of the Subject Property, the
previous owners William L. Gunlicks and Pamela L. Gunlicks, were under an order of receivership
in the Gunlicks Proceeding forbidding them to dispose of property absent court order. This order
of receivership was recorded at Book 4631, Page 851 of the Official Records of Collier County,

Florida. Copy of this order is attached hereto as Exhibit “E”.

13, Pursuant to an order recorded at Book 4631, Page 912, of the Official Records of Collier
County, and attached hereto as Exhibit “F”, the Court in the Gunlicks Proceeding was “inclined

to grant the motion” permitting the Gunlicks to voluntarily sell the property.

14. Since THE M.B.W. BUILDING, INC. took ownership of the Subject Property from the
Gunlicks in an involuntary foreclosure proceeding in which THE M.B.W. BUILDING, INC. was
Plaintiff, it is unknown if the Order of Receivership and Order of Relief therefrom (Exhibits “E”
and Exhibit “F” respectively) affect the SEC’s or THE M.B.W. BUILDING, INC’s entitlement

. to the Surplus.Funds.

15. As a result of the Defendants’ potential interests in the Subject Property, potentially

conflicting claims and/or rights to the Surplus Funds exist.

16. Pursuant to §197.582(3), if “potentially conflicting claims to the funds exist, the Clerk may
initiate an interpleader action against the lienholders involved, and the court shall determine the

proper distribution.”

17. The Clerk has no knowledge as to the validity of the Defendants’ conflicting and competing
claims to the Surplus Funds and did not cause the conflicting claims between the Defendants. The
Clerk has no interest in the final disposition of the tax deed monies among or between the

Defendants.

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 6 of 59 PagelD 9

18. The Clerk cannot determine which, if any, of the Defendants are entitled to all or a portion
of the Surplus Funds and runs the risk of being exposed to double or multiple liabilities if the Clerk
distributes the Surplus Funds, in part or in total, to any of the Defendants in accordance with their

respective claims or rights to receive Surplus Funds.

19. The Clerk is entitled to receive attorney’s fees and costs in this matter, pursuant to Fla.

Stat. §197.582(3) paid from the overbid funds.

WHEREFORE, pursuant to Rule 1.240, Florida Rules of Civil Procedure, and pursuant to Fla
Stat § 197.582(3), the Clerk joins the Defendants in this Interpleader Action, requests that the
Court requires the Defendants to plead their claims against each other to the tax deed overbid
funds, requests an Order dismissing the Clerk from this Interpleader Action, requests attorney’s
fees and costs be paid to the Clerk for initiating this Interpleader Action, and requests any other

such relief as the Court deems just and proper.

_. ys
DATED this ) day of July 2019.

is! Deott Po Hlislewe

SCOTT HARLOWE, ESQ.

Florida Bar No. 0010415

The Law Offices of Travis R. Walker, P.A.
1235 SE Indian Street, Suite 101

Stuart, Florida 34997

Tel: (772) 708-0952

Email: Interpleaders@traviswalkerlaw.com
scott@traviswalkerlaw.com

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 7 of 59 PagelD 10

*** INSTR 5343136 OR 5341 PG 1388 RECORDED 12/8/2016 11:29 AM PAGES 1 ***
DWIGHT E. BROCK, CLERK OF THE CXRCUIT COURT, COLLIER COUNTY FLORIDA
poca.70 $637.00 REC $10.00
CONS $91,000.00

 

 

 

 

 

 

 

 

DR-506 R. 04/16
Rule 12D-16,002
Alorida Administrative Code
Eff. 04/16
Tax deed file number 13945
Parcel ID number 56200000061
Collier County, Florida For official use only

Tax Certificate Numbered 10-7075 issued on May 28, 2010, was filed In the office of the tax collector of
Collier County, Florida. An application has been rade tay te issuance of a tax deed. The applicant has
paid or redeemed all other taxes or tax ¢ eae reguired by Jaw. The notice of sale, :
including the cost and expenses of this sa si oR Pp equired by law. No person entitled to,
do so has appeared to redeem the land “ope st Sth day of Opal ep 2 2016 the land was offered forsale. <
It was sold to 12355 Collier Blvd #€ Tri Ale rander S. Oppliger‘as Trustee with full power and
wise to Manage and dispose of
{

   
  

authority to protect, conserve, s¢

he real property described her one ¢]
Wood Dr., Naples, FL_34119, who was [Me/hihé Cre
pe

The lands described below, includi eat ner , buldiiags 5 atures and improvements of any -
nty and State. ‘ is 5

a.Statiites\689.071 address 5091 Cherry
§ dai the sum of the bid required by law.

 

kind and description, situated tn thi§

  
  

SBS

Description of lands: % ~ HE cD ;
M B W BUILDING, THE A CONDOMIN} GReDNrT. w¢ a "
SHE CRE

“emeeniapevmamaa numa
On &th day of December; 2016, in Collier County, Florida, in the sum of ($91,000.0 inety~-
Thousand 00/100---Dollars, being the amount paid as required by law “gn!

CYS Af
( : Meee: Kern CH) So aks
asiie M Rocco”

oft fe Krcurt Court.

    
  

 

         
 
 

    
   

 
  

  

Karey Fyffe? Pe ete rk“. Gp:
Collier County rior wen te .
: . gibi BB.
onna Rutherford “nt eg ER Eco S a
i ro ha ae &, = “
Colller County, Florida ene, ea o See
On this 6th day of December, 2016; porbte mé! Bona Rutherford: pega" oH eft kK idray “Bytfe :
Deputy Clerk of the Circuit Court In and foi the State’and ‘thls County known ‘tom le t person ot

described in, and who executed the foradjoirig. instrument, anéacknowledged the BEN ofthis”
Instrument to be his own free act and deed fone a and purposes therein mentioned: “

   

gant

-~

Witness my hand and official seal Sa rest Ruth “a d, D ae k
sh DUNES Rutheyor epusyCler

 

 

   

Thls instrument was prepared by ,
Donna Rutherford, Deputy Clerk
Collier County, Naples, Florida

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 8 of 59 PagelD 11

IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
IN AND FOR COLLIER COUNTY, FLORIDA

CLERK OF THE CIRCUIT COURT AND
COMPTROLLER FOR COLLIER COUNTY,
FLORIDA CASE NO:

. Plaintiff,
vs.

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,
THE M.B.W. BUILDING, INC,

Defendants.
/

AFFIDAVIT OF TAX DEED RECORD CLERK IN SUPPORT OF COMPLAINT FOR
INTERPLEADER

There did come before the undersigned the Affiant, Donna Rutherford

Deputy Clerk, who states as follows:

1. Iam an individual over the age of 18 years and this affidavit is made upon personal
knowledge.
2. Iam employed by Crystal K. Kinzel, Clerk of the Circuit Court in and for Collier County

(the “Clerk”), as a Tax Deed Record Clerk, I have been employed in this position since
2008

3. My job duties include the oversight of tax deed sales and the distribution of overbid monies
from the sale of tax deed on behalf of the Clerk.

4, Iam familiar with Tax Deed No. 13945.

5. The property which is the subject of this action (the “subject property”) is located in Collier

County, Florida, and is described as follows:

M B W BUILDING, THE A CONDOMINIUM UNIT C

Subject Property Address: 12355 Collier Blvd. Suite C, Naples, FL. 34116.

Tax Deed #123945 COLL

HIBIT

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 9 of 59 PagelD 12

6. The tax deed overbid account for Tax Deed No. 13945 currently contains a surplus of

7. $ 75,280.44 (Plus Accrued Interest)

8. There are stakeholders who appear to have a priority interest who did not file a statement of
claim.

9, The Clerk is requesting the Court’s determination as to the interest of the stakeholders.

“Dawe tae

Further Affiant sayeth naught.

 

Donna Rutherford , Deputy Clerk
WETTER 75
x +1 “Ps
“8 ma fen fs,
» ar?*t 1) “So,
~ ." I~ “f
~ ow
> . oS ly cared * a
~ > Edit ar
3 3 SSRGE ER
a a OQ Lm ° pa xe
a - oa os ” me . =
~ 1 oh ws
o 2 a1
+, t at s"
Sty Sage? “i. wnt
ton OLE gi
“eoapeee3}
STATE OF FLORIDA
-~ COUNTY OF COLLIER

The foregoing instrument was acknowledged before me this July 2, 2019, by Donna Rutherford
who is personally known..

Crystal K. Kinsel
Clerk of Circuit Court & Comptroller

ye 33
ne "ey
& ‘ «
yer Tre ~ * pe ‘, “e
Katrish Pugh, Deputy Cl eo GMA OY
7 of GCUNTY :

 

+

” vel tet
a a @ ow pene 7 ue
302 STATE lees
et a r
Th OF fas
~ 2 we mettle .

ate FLOR n,° Ay ts

nf * . a ry

Ly * “ r

£,

Tax Deed #13945 COLL

 

 
sus SRF RY ROP RESRG MEM ao RPSHDSAL id oF IRC PUZALI9 Page 10 of 59 PagelD 13

DWIGHT E. BROCK, CLERK OF THE CIRCUIT COURT, COLLTER COUNTY FLORIDA

poc@.70 $3.50 REC $18.50
CONS $500.00

IN THE COUNTY COURT OF THE TWENTIETH JUDICIAL | cu

 

 

 

 

 

 

 

  

hm
mf
CIRCUIT IN AND FOR COLLIER COUNTY, B= {
FLORIDA m oF
TO nmenvnntmenmiei st
THE M.B.W. BUILDING, INC., a Florida Filed in Computer
corporation not-for-profit, a &
as
Plaintiff, * FILENO.10-313-CC 1 & ®
) CIVIL DIVISION 8 nN
YS.
WILLIAM L. GUNLICKS and PAMELA L,
GUNLICKS,
Defendants, TER C OGy
LE PLD
E FIRICATE OR TITLE .
feo, pM Nene
The undersigned C ( ih sf that he‘ex¥clited|and filed a Certificate of Sale
in this action on LOorups 1, \for ty ip in Col lz ounty, Florida, described as
follows: “- o.
Unit C of THE M. B Aaron a Condon iniy a an undivided share
in the common elemeér A ee thereto, : Zaance with and subject
to the covenants, restr Sp Yeras am and o aR fons of the Declaration of

Condominium thereof recé ts Nificiat Rees oR ook t71 , Pages 1338-1379,
inclusive, of the Public Records “esti County, Florida, and subsequent

amendments thereto

and no objection to the sale having been filed within the time allowed for filing objections, the
property wassoldtothe. M. 6, 8 Bu Wdios . wre. OO Flondo Gorporskan nor-Foe -

 

 

ate. WA Tar enk, ABSS oWier Bovievards Suivb, Pore -
Waeles 1 FL au \\lo
WITNESS my hand and the seal of this court on Maroy, \_,2011-
DWIGHT E. BROCK
Clerk of Court
By: Picts
Deputy Clerk

(Court Seal)

 

 

 
wae GARSE-42-S¥5Q0845-SPC-MRM Document 1-1 Filed 07/24/19 Page 11 of 59 PagelD 14

CERTIFICATE OF SERVICE

I CERTIFY that a true and correct copy of the foregoing Certificate of Title has been
furnished by United States Mail on MOy aan 2 » 20 1 , to each of the
following: William L. Gunticks and Pamela L. Gunlicks, 341 Sheridan Rd., Winnetka, IL 60093-
4227; an DOUGLAS L. RANKIN, ESQ., Attorney for Plaintiff, 2335 Tamiami Trail North, Suite
308, Naples, FL 34103.

Pv ahha
GER COR Gone” Deputy. Clerk

      

-2e

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 12 of 59 PagelD 15

CLAIM TO SURPLUS PROCEEDS OF A TAX DEED SALE

Complete and Return to: Collier County Clerk of Circuit Court
Attn: Tax Deed Clerk
PO Box 413044
Naples, FL 34101-3044

Note: The Clerk must pay all valid liens before distributing to a titleholder
Claimant's name THE MBW BuitpnG, EVC.

Contact name if claimant is not an individual Wet L/AM Bits EMIIAT CEILS
Address (this is where payment willbe mailed) 457 PEPPER woot Cover
City MARCO 1stanvh State Fl. 3Y/YS”
Telephone No. 239 404% 37/3
Email Address Blet CGILLEWLIATERS G EMAIL. , COM
Tax Deed No. TDA _/3945 Date of Tax Deed Sale_ /2/05 {20/6
CeRnFicareE Numaen jio-7oIS  kECALE UNIT C, MB BUILDING

Yam not making a claim and waive any claim I might have to the
Surplus finds on this tax deed sale.

I claim surplus proceeds resulting from the above tax deed sale. I
ama____ Lienholder __X_ Titleholder.

1. LIENHOLDER INFORMATION (Complete if claim is based on a fien against
sold property)

 

 

 

A. Type of Lien: __ Mortgage; ___ Court Judgment; ____s Other-Describe in
detail:
-- If your lien is recorded in the Collier County Official Records, list the following if
known: Recording date ; Instrument #
OR Book#_ ss sCéPaage #

B. Original Amount of Lien $
C. Amount Remaining Due (include interest, if applicable) $

 

2. TYTLEHOLDER INFORMATION (Complete if claim is based on title held on
sold property)
A. Nature of Title: X Deed; _ Court Judgment; ___ Other-Describe in
detail: THE MAW ByiLpinG tne BECAME OWNERS THeOUELL
Fote Cros nc” YOR. Non PAymtnr OF DUES.
If your title is recorded in the Collier County Official Records, list the following if
known: Recording date : Instrument #
OR Book # Page #
B. Amount of surplus tax sale proceeds claimed $_ 75 Z60,44
C. Do you claim yrs property was your homestead at the time of sale?
Yes No

 

I hereby swear that all of the above information is true and correct.

Signature of Claimant: bhfer tH ple PRHESIQENT . (WEBAS GUILD ing ‘NC,
Date: 04/25/2017 fil A BALEC

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 13 of 59 PagelD 16

(Notarization not required if Claim is being waived)

State of Fike)
County of __ row ff Fe
Sworn to or affirmed and signed before me on_//7L/7 7 __ by

MDa Ei expander
Personally Known
i Produced identification; Type of identification produced “AZ 272. Z/Z .

NY, Cteaere Let bibta—

 

 

 

 

 

a
ot eUsl, ee

se chant na Se% Notary Public or Deputy Clerk

= ? -
FOF oom BK, Suse? Loe fs lef
= ime en <=. Print, type or stamp commissionge! name of Notary
z 0. FF = Or Deputy Clerk

v

Rev. 11/17/2015
BP Tax Deed Surplus Distributions

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 14 of 59 PagelD 17

 

™%
UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
MIAMI REGIONAL OFFICE
801 BRICKELL AVENUE
SUITE 1800 ANGELICA M, RODRIGUEZ
DIVISION OF MAMI, FL 33131 CASE MANAGEMENT SPECIALIST
IVI .
ENFORCEMENT MAIN NUMBER: (305) 982-6300 DIRECT DIAL: (908) 982-6372
FACSIMILE: (305) 536-4152
EMAIL: RODRIGUEZA@SEC.GOV
February 6, 2017
County of Collier
Clerk of the Circuit Court
Collier County Court House

P.O. Box 413044
Naples, FL 34101-3044

Statement of Claim

Certificate Number: 10-7075

TDA Number: 13945

Description: M B W Building Unit C
Date of Sale: December 5, 2016

U.S. Securities and Exchange Commission y. Founding Partners Capital Management Co., William L.
Gunlicks and Pamela L Gunlicks, et al, (SD Fla 2;09-cv-00229-JES-SPC) (FL-03460-B)

Dear Sir’ Madame:

I hereby submit the U.S, Securities and Exchange Commission’s (“SEC”) claim for the surplus funds
being held by the Clerk of the Circuit Court of Collier County (Attachment A).

The SEC has a monetary judgment entered on March 6, 2014, against William L. Gunlicks for
disgorgement, prejudgment interest and civil money penalty totaling $3 1,829,808.86 (copies of orders
and judgment as Attachment B). The full amount ordered, plus post judgment interest, remains
outstanding, unpaid and owing.

Lam attaching a true and genuine copy of my current government issued photo identification (Attachment
C).

Payment of surplus funds can be made via check/money order made out to the U.S. Securities and
Exchange Commission (Tax ID XX-XXXXXXX) and sent to:

Enterprise Services Center
Accounts Receivable Branch
6500 South MacArthur Blvd
HQ Bldg, Room 181, AMZ-341
Oklahoma City, OK 73169

EXHIBIT

   

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 15 of 59 PagelD 18

wt y

Payment can also be made via Fed Wire (instructions on Attachment D) or Pay.gov.

If you have any questions, please contact Robert K. Levenson, Senior Trial Counsel, at (305) 982-6341 or
undersigned at (305) 982-6372,

Sincerely,

  

Angélica M. Rodriguez
Case Management Specialist
For Robert K. Levenson, Senior Trial Counsel

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 16 of 59 PagelD 19
’ LY
1

Case 2:09-cv-00229-JES-SPC Document 200 Filed 03/03/10 Page 1 of 8 PagelD 4058

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,

Vs. Case No. 2:09-cv-229-FtM-29DNF

FOUNDING PARTNERS CAPITAL MANAGEMENT
CO., WILLIAM L. GUNLICKS and PAMELA
L. GUNLICKS,

Defendants,

FOUNDING PARTNERS STABLE~VALUE FUND,
LP, FOUNDING PARTNERS STABLE-VALUE
FUND II, LP, FOUNDING PARTNERS
GLOBAL FUND, LTD., and FOUNDING
PARTNERS HYBRID-VALUE FUND, LP,

Relief Defendants.

 

ORDER

This matter comes before the Court on Plaintiff's Notice of
Filing Consent of Defendant William L. Gunlicks and Request for
Entry of Judgment of Permanent Injunction and Other Relief (Doc.
#197) filed on February 22, 2010. Plaintiff Securities and
Exchange Commission (plaintiff or the “Commission”) has filed the
Consent of Defendant William L. Gunlicks (Doc. #197-1, pp. 1-8), as
well as the proposed Judgment of Permanent Injunction and Other
Relief as to Defendant William L. Gunlicks (Docs. ## 197-2; 197-1,
pp. 9-13), and seeks the entry of a consent judgment against

defendant.

Pavedament &

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 17 of 59 PagelD 20

a

4

Case 2:09-cv-00229-JES-SPC Document 200 Filed 03/03/10 Page 2 of 8 PagelD 4059

Plaintiff states in the Notice that entry of the consent
judgment will resolve all issues of liability in this matter with
respect to defendant William Gunlicks, and that the parties intend
to seek to resolve the remaining issues of disgorgement,
prejudgment interest, and a civil money penalty.

Upon review, the Court will grant the motion, approve the
consent decree and enter the proposed consent judgment, as agreed
upon by the parties.

Accordingly, it is now

ORDERED :

1. Plaintiff Securities and Exchange Commission’s Notice of
Filing Consent of Defendant William L. Gunlicks and Request for
Entry of Judgment of Permanent Injunction and Other Relief (Dec.
#197) is GRANTED. The Clerk shall enter judgment as to defendant

William L. Gunlicks, without terminating defendant, as follows:

JUDGMENT OF PERMANENT INJUNCTION AND OTHER RELIEF
AS TO DEFENDANT WILLIAM L. GUNLICKS

The Securities and Exchange Commission having filed
a complaint, and Defendant William L. Gunlicks having:
entered a general appearance; consented to the Court’s
jurisdiction over him and the subject matter of this
action; consented to entry of this Judgment without
admitting or denying the allegations of the complaint

(except as to personal and subject matter jurisdiction,

~2—

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 18 of 59 PagelD 21

i.)
J

Case 2:09-cv-00229-JES-SPC Document 200 Filed 03/03/10 Page 3 of 8 PagelD 4060

which Gunlicks admits); waived findings of fact and
conclusions of law; and waived any right to appeal from
this Judgment: :

I. VIOLATION OF SECTION 17(a) OF
THE SECURITIES ACT OF 1933

IT IS ORDERED AND ADSUDGED that Gunlicks and his
agents, servants, employees, attorneys, representatives,
and all persons in active concert or participation with
them who receive actual notice of this Judgment by
personal service or otherwise are permanently restrained
and enjoined from violating Section l17(a) of the
Securities Act of 1933 (the “Securities Act”), 15 U.S.C.
§ 7?iq(a}, in the offer or sale of any security by the use
of any means or instruments of transportation or
communication in interstate commerce or by use of. the
mails, directly or indirectly:

(a) to employ any device, scheme, or artifice
to defraud;

(b) to obtain money or property by means of
any untrue statement of a material fact
or any omission of a material fact
necessary in order to make the statements
made, in light of the circumstances under
which they were made, not misleading; or

c) to engage in any transaction, practice,
or course of business which operates or
would operate as a fraud or deceit upon
the purchaser.
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 19 of 59 PagelD 22

‘

Case 2:09-cv-00229-JES-SPC Document 200 Filed 03/03/10 Page 4 of 8 PagelD 4061

Iz. SECTION 10(b) OF THE SECURITIES EXCHANGE ACT OF
1934 AND EXCHANGE ACT RULE 10b-5

IT IS FURTHER ORDERED AND ADJUDGED that Gunlicks and
his agents, servants, employees, attorneys, and all
persons in active concert or participation with them who
receive actual notice of this Judgment by personal
service or otherwise are permanently ‘restrained and
enjoined from violating, directly or indirectly, Section
10(b) of the Securities Exchange Act of 1934 (“Exchange
Act”), 15 U.S.C. § 784 (b), and exchange act Rule 10b-5,
17 C.F.R. § =240.10b-5, by using any means or
instrumentality of interstate commerce, or of the mails,
or of any facility of any national securities exchange,
in connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice

to defraud;

(b} to make any untrue statement of a

material fact or to omit to state a material

fact necessary in order to make the statements

made, in the light of the circumstances under

which they were made, not misleading; or

{c) to engage in any act, practice, or course

of business which operates or would
operate as a fraud or deceit upon any person.

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 20 of 59 PagelD 23

s

Case 2:09-cv-00229-JES-SPC Document200 Filed 03/03/40 Page 5 of 8 PagelD 4062

IIT. SECTIONS 206(1), 206(2), AND 206(4) OF THE INVESTMENT
ADVISERS ACT of 1940 AND RULE 206(4)-8 THEREUNDER

IT IS FURTHER ORDERED AND ADJUDGED that Gunlicks and
his agents, servants, employees, attorneys, and all
persons in active concert or participation with them who
receive actual notice of this Judgment by personal
service ox otherwise are permanently restrained and
enjoined from violating, directly or indirectly, Sections
206(1), 206(2), and 206(4) of the Investment Advisers Act
of 1940 (“Advisers Act”), 15 U.S.C. 8§ B80b~6(1), (2), and
(4), and Advisers Act Rule 206(4)-8, 17 C.F.R. §
275.206(4)-8, by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility
of any national securities exchange, in connection with
the purchase or sale of any security:

{a} to employ any device, scheme, or artifice

to defraud clients or prospective
clients;

{ob) to engage in transactions, practices and
courses of business that operates as a
fraud or deceit upon clients or
prospective clients; or

{c) to engage in acts, practices, or courses

of business which are fraudulent,
deceptive, or manipulative.

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 21 of 59 PagelD 24

Case 2:09-cv-00229-JES-SPC Document 200 Filed 03/03/10 Page 6 of 8 PagelD 4063

IV. COMMISSION’S CEASE-AND-DESIST ORDER

IT IS FURTHER ORDERED AND ADJUDGED that Gunlicks and
his agents, servants, employees, attorneys, and all
persons in active concert or participation with them who
receive actual notice of this Judgment by. personal
service or otherwise are ordered pursuant to Section
20(c) of the Securities Act to comply with the
Commission's December 3, 2007 Administrative Order
requiring Gunlicks to cease and desist from committing or
causing any violations of Section 17(a) (2) of the

Securities Act, 15 U.S.C. § 7?q{a}(2).

V. DISGORGEMENT AND CIVIL PENALTY

ZT IS FURTHER ORDERED AND ADJUDGED that Gunlicks
shall pay disgorgement of ill-gotten gains, prejudgment
interest thereon, and a civil penalty pursuant to Section
20(d) of the Securities Act, 15 U.S.C. § 7T7t(d), and
Section 21(d)(3) of the Exchange Act, 15 U.S.C.
§ 78u(d)} (3). The Court shall determine the amounts of
the disgorgement and civil penalty upon motion of the
Commission. Prejudgment interest shall be calculated
from April 20, 2009, based on the rate of interest used
by the Internal Revenue Service for the underpayment of
federal income tax as set forth in 26 U.S.C.

§ 6621 (a) (2). In connection with the Commission’s motion

-6-

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 22 of 59 PagelD 25

Case 2:09-cv-00229-JES-SPC Document 200 Filed 03/03/10 Page 7 of 8 PagelD 4064

for disgorgement and/or a civil penalty, and at any
hearing held on such a motion: (a) Gunlicks will be
precluded from arguing that he did not violate the
federal securities laws as alleged in the complaint; (b)
Gunlicks may not challenge the validity of the Consent or
this Judgment; (c) solely for the purposes of such
motion, the allegations of the complaint shall be
accepted as and deemed true by the Court; and (d) the
Court may determine the issues raised in the motion on
the basis of affidavits, declarations, excerpts of sworn
deposition or investigative testimony, and documentary
evidence, without regard to the standards for summary
judgment contained in Rule 56(c) of the Federal Rules of
Civil Procedure. In connection with the Commission's
motion for disgorgement and/or a civil penalty, the
parties may take discovery, including discovery from

appropriate non-parties.

VI. INCORPORATION OF CONSENT
IT IS FURTHER ORDERED AND ADJUDGED that the Consent
filed herewith is incorporated herein with the same force
and effect as if fully set forth herein, and that
Gunlicks shall comply with all of the undertakings and

agreements set forth therein.

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 23 of 59 PagelD 26

Case 2:09-cv-00229-JES-SPC Document 200 Filed 03/03/10 Page 8 of 8 PagelD 4065

VII. RETENTION OF JURISDICTION
IT IS FURTHER ORDERED AND ADJUDGED that this Court
shall retain jurisdiction of this matter for the purposes

of enforcing the terms of this Judgment.

2. Defendant William L. Gunlicks’ Motion to Dismiss and
Memorandum of Law (Doc. #84) is DENIED in light of the consent
judgment.

DONE AND ORDERED at Fort Myers, Florida, this 3rd__s day of

March, 2010.

t yi “a i i f
le ae E ts Teide
ay E. STEELE
United States District Judge

Copies:
Counsel of record

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 24 of 59 PagelD 27

Case 2:09-cv-00229-JES-SPC Document 201 Filed 03/04/10 Page 1 of 8

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff,
-Vs- Case No. 2:09-cy-229-FitM-29DNF

FOUNDING PARTNERS CAPITAL
MANAGEMENT CO., WILLIAM L.
GUNLICKS and PAMELA L. GUNLICKS,

Defendants,

FOUNDING PARTNERS STABLE-VALUE
FUND, LP, FOUNDING PARTNERS STABLE~
VALUE FUND II, LP, FOUNDING PARTNERS
GLOBAL FUND, LTD., and FOUNDING
PARTNERS HYBRID-VALUE FUND, LP,

Relief Defendants.

 

JUDGMENT IN A CIVIL CASE

IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Ordered entered
March 3, 2010:

JUDGMENT OF PERMANENT INJUNCTION AND OTHER RELIEF
AS TO DEFENDANT WILLIAM L. GUNLICKS

The Securities and Exchange Commission having filed a
complaint, and Defendant William L. Gunlicks having: entered a
general appearance; consented to the Court’s jurisdiction over him
and the subject matter of this action; consented to entry of this
Judgment without admitting or denying the allegations of the
complaint (except as to personal and subject matter jurisdiction,
which Gunlicks admits); waived findings of fact and conclusions of
law; and waived any right to appeal from this Judgment:

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 25 of 59 PagelD 28

t

Case 2:09-ev-00229-JES-SPC Document201 Filed 03/04/40 Page 2 of 8

I, VIOLATION OF SECTION 17{a) OF
THE SECURITIES ACT OF 1933

IT IS ORDERED AND ADJUDGED that Gunlicks and his agents,
servants, employees, attorneys, representatives, and all persons in
active concert or participation with them who receive actual notice -
of this Judgment by personal service or otherwise are permanently
restrained and enjoined from violating Section 17(a) of the
Securities Act of 1933 (the “Securities Act”), 15 U.S.C. § 77q(a),
in the offer or sale of any security by the use of any means or
instruments of transportation or communication in interstate

“ commerce or by use of the mails, directly or indirectly:

(a) to employ any device, scheme, or artifice to
defraud;

(b) to obtain money or property by means of any
untrue statement of a material fact or any
omission of a material fact necessary in order
to make the statements made, in light of the
circumstances under which they were made, not
misleading; or

c) to engage in any transaction, practice, or
course of business which operates or would

operate as a fraud or deceit upon the
purchaser.

II. SECTION 10(b) OF THE SECURITIES EXCHANGE ACT OF 1934 AND
EXCHANGE ACT RULE 10b-5

IT IS FURTHER ORDERED AND ADJUDGED that Gunlicks and his
agents, servants, employees, attorneys, and all persons in
active concert or participation with them who receive actual
notice of this Judgment by personal service or otherwise are

2

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 26 of 59 PagelD 29

Case 2:09-cv-00229-JES-SPC Document 201 Filed 03/04/10 Page 3 of 8

permanently restrained and enjoined from violating, directly
or indirectly, Section 10(b) of the Securities Exchange Act of
1934 (“Exchange Act”), 15 U.S.C. § 787 (b), and exchange act
Rule 10b-5, 17 C.F.R. § 240.10b-5, by using any means or
instrumentality of interstate commerce, or of the mails, or of
any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to

defraud;

(b) to make any untrue statement of a material

fact or to omit to state a material fact necessary

in order to make the statements made, in the light

of the circumstances under which they were made,

not misleading; or

{c) to engage in any act, practice, or course of

business which operates or would operate as a
fraud or deceit upon any person.

IIT. SECTIONS 206(1), 206{2), AND 206(4) OF THE INVESTMENT
ADVISERS ACT of 1940 AND RULE 206(4)-8 THEREUNDER

IT IS FURTHER ORDERED AND ADJUDGED that Gunlicks and his
agents, servants, employees, attorneys, and all persons in
active concert or participation with them who receive actual
notice of this Judgment by personal service or otherwise are

permanently restrained and enjoined from violating, directly

3.

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 27 of 59 PagelD 30

Case 2:09-cv-00229-JES-SPC Document201 Filed 03/04/10 Page 4 of 8

ox indirectly, Sections 206(1), 206(2), amd 206(4) of the
Investment Advisers Act of 1940 (“Advisers Act”), 15 U.S.C. §$§
80b-6(1), (2), and (4), and Adviserg Act Rule 206(4)-8, 17
C.F.R. § 275.206(4)-8, by using any means or instrumentality
of interstate commerce, or of the mails, or of any facility of
any national securities exchange, in connection with the
purchase or sale of any security:

{a) to employ any device, scheme, or artifice to
defraud clients or prospective clients;

(b) to engage in transactions, practices and
courses of business that operates as a fraud
or deceit upon clients or prospective clients;
or
(c) to engage in acts, practices, or courses of
business which are fraudulent, deceptive, or
manipulative.
IV. COMMISSION’S CEASE-AND-DESIST ORDER
ZIT IS FURTHER ORDERED AND ADJUDGED that. Gunlicks and his
agents, servants, employees, attorneys, and all persons in
active concert or participation with them who receive actual
notice of this Judgment by personal service or otherwise are
ordered pursuant to Section 20(c) of' the Securities Act to
comply with the Commission’s December 3, 2007 Administrative
Order requiring Gunlicks to cease and desist from committing

or causing any violations of Section 17{a)(2}) of the

Securities Act, 15 U.S.C. § 77q(a) (2).

V. DISGORGEMENT AND CIVIL PENALTY

-4-
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 28 of 59 PagelD 31

Case 2:09-cv-00229-JES-SPC Document 201 Filed 03/04/10 Page 5 of 8

IT IS FURTHER ORDERED AND ADJUDGED that Gunlicks shall
pay disgorgement of ill-gotten gains, prejudgment interest
thereon, and a civil penalty pursuant to Section 20(d) of the
Securities Act, 15 U.S.C. § 77t(d), and Section 21(d) (3) of
the Exchange Act, 15 U.S.C. § 78u(d) (3). The Court shall
determine the amounts of the disgorgement and civil penalty
upon motion of the Commission. Prejudgment interest shall be
calculated from April 20, 2009, based on the rate of interest
used by the Internal Revenue Service for the underpayment of
federal income tax as set forth in 26 U.S.C. § 6621 (a) (2). In
connection with the Commission's motion for disgorgement
and/or a civil penalty, and at any hearing held on such a
motion: (a) Gunlicks will be precluded from arguing that he
did not violate the federal securities laws as alleged in the
complaint; (b) Gunlicks may not challenge the validity of the
Consent or this Judgment; (c) solely for the purposes of such
motion, the allegations of the complaint shall be accepted as
and deemed true by the Court; and (d) the Court may determine
the issues raised in the motion on the basis of affidavits,
declarations, excerpts of sworn deposition or investigative
testimony, and documentary evidence, without regard to the
standards for summary judgment contained in Rule 56(c) of the
Federal Rules of Civil Procedure. In connection with the

Commission’s motion for disgorgement and/or a civil penalty,

-5-

 

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 29 of 59 PagelD 32

'
4

* the GAase:2:09-cv109220-4ES-GPGoAecument 204 udfiiled 03/04/40. Page:s.of8

appropriate non-~-parties,

VI. INCORPORATION OF CONSENT
IT IS FURTHER ORDERED AND ADJUDGED that the Consent filed
herewith is incorporated herein with the same force and effect
as if fully set forth herein, and that Gunlicks shall ‘comply

with all of the undertakings and agreements set forth therein.

VII. RETENTION OF JURISDICTION
It Is FURTHER ORDERED AND ADJUDGED that this Court shall
retain jurisdiction of this matter for the purposes of

enforcing the terms of this Judgment.

Date: March 4, 2010

SHERYL L, LOESCH, CLERK

By: /s/ Kimberly Amett, Deputy Clerk

c: All parties and counsel of record

~6-

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 30 of 59 PagelD 33

‘
e

, Case 2:09-cv-00229- Lr Gr SPR als OOOHAN tuted 3/04/10 Page 7 of 8

1, Appealable Orders: Courts of Appeals have jurisdiction conferred and strictly limited by statute:

(a) Appeals from final orders pursuant to 28 U.S.C. Section 1291; Only final orders and judgments of district
courts, or final orders of bankruptcy courts which have been appealed to and fully resolved by a district court under
28 U.S.C, Section 158, generally are appealable. A final decision is one that “ends the litigation on the merits and
leaves nothing for the court to do but execute the judgment.” Pitney Bowes, Inc. V. Mestre, 701 F.2d 1365, 1368
(11th Cir, 1983), A magistrate judge's report and recommendation is not final and appealable until judgment
thereon is entered by a district court judge. 28 U.S.C, Section 636(c).

(b) In eases involving multiple parties or multipte claims, a judgment as to fewer than all parties or all claims is not
a final, appentable decision untess the district court bas certified the judgment for immediate review under
Ped.R.Civ,P, 54(b), Williams v, Bishop, 732 F.2d 885, 885-86 (11th Cir. 1984), A judgment which resolves ell
issues except matters, such as attorneys' fees and costs, thet are collateral fo the merits, is immediately appealable,
Budinich v. Becton Dickinson & Co., 486 U.S, 196, 201, 108 S. Ct, 1717, 1721-22, 100 L.Ed.2d 178 (1988);
LaChance v. Doffy’s Draft House, Inc., 146 F.3d 832, 837 (11th Cir, 1998),

(c) Appeals pursuant to 28 U.S.C. Section 1292(a): Appeals are permitted from orders “granting, continuing,
modifying, refusing or dissolving injunctions or refusing to dissolve or modify injunctions...” and from
“[i]nterlocutory decrees.,.determining the rights and liabilities of parties to admiralty cases in which appeals from
final decrees are allowed.” Interlocutory appeals from orders denying temporary restraining orders are not
permitted.

(d) Appeals pursuant to 28 U.S.C. Section 1262(h) and Fed.R.App.P.5: The certification specified in 28 U.S.C.
Section 1292(b) must be obtained before a petition for permission to appeal is filed in the Court of Appeals. The
district court's denial of a motion for certification is not itself appealable.

(e) Appeals pursuant to Judiclally created exceptions to the finality rule: Limited exceptions are discussed in cases
including, but not limited to; Cohen V. Beneficial Indus. Loan Corp., 337 U.S. 541,546,69 §,Ct, 1221, £225-26, 93

L.Bd, 1528 (1949); Atlantic Fed, Sav. & Loan Ass'n v, Blythe Eastman Paine Webber, Inc., 890 F. 24371, 376
(11th Cir, 1989); Gillespie y. United States Steel Corp., 379 U.S, 148, 157, 85 §. Ct, 308, 312, 13 L.Bd.2d 199

(1964).
2. Time for Filling: The timely filing of a notice of appeal is mandatory and jurisdictional, Rinaldo vy. Corbett, 256 F.3d 1276,

1278 (11th Cir, 2001), In civil cases, Fed.R.App.P.4(a) and (c) set the following time limits:

{a) Fed.R.App.P, 4(2)(1): A notice of appeal in compliance with the requirements set forth in Ped.R.App.P. 3 must be
filed in the district court within 30 days after the entry of the order or judgment appealed from, However, if the
United States or an officer or agency thereof is a party, the notice of appeal must be filed in the district court within
60 days after such entry, THE NOTICE MUST BE RECEIVED AND FILED IN THE DISTRICT COURT
NO LATER TRAN THE LAST DAY OF THE APPEAL PERIOD = no additional days are provided for
malling. Special filing provisions for inmates are discussed below.

(b) Fed.R.App.P. 4(a)(3): “If one party timely files a notice of appeal, any other party may file a notice of appeal
within 14 days after tho date when the first notice was filed, or within the time otherwise prescribed by this Rule
4(a), whichever period ends later,”

i) Fed.R.App.P.4(a)(4}: If any party makes a timely motion in the district court under the Federal Rules of Civil
Procedure of a type specified in this ruls, the time for appeal for all pertics runs from the date of entry of the order
disposing of the last such timely filed motion.

(da) Fed.R.App.P.4(a)(5) and 4(2)(6): Under certain limited circumstances, the district court may extend the time to
file a notice of appeal. Under Rule 4(a)(5), the time may be extended if a motion for an extension is filed within 30
days after expiration of the time otherwise provided to file 2 notice of appenl, upon a showing of excusable neglect
or good case. Under Rule 4(1)}(6), the time mzy bz extended if the district court finds upon motion that a party did
not timely receive notice of the entry of the judgment or order, and that no party would be prejudiced by an
extension.

(¢) Fed. R.App.P,4(¢}: If an inmate confined to an institution files a notice of appeal in either a civil case or a criminal
case, the notice of appeal is timely if it is deposited in the institution's interna! mail system on or kefore the last day
for filing, Timely filing may be shown by a declaration in compliance with 28 U.S.C, Section 1746 ora notarized
statement, cither of which must set forth the date of deposit and state that first-class postage has been prepaid.

3. Format of the notice of appeal: Form 1, Appendix of Forms to the Federal Rules of Appellate Procedure, is a suitable
format. Sce also Fed.R.App.P. 3{c). A pro se notice of appeal must be signed by the appellant

 

4, Effect of a notice of appeal: A district court loses jurisdiction (authority) to act after the filing of a timely notice of appeal,
except for actions in aid of appellate jurisdiction or to rule on a time!y motion of the type specified in Fed.R.App.P. 4(a){4).

Rev.: 4/04

“Je

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 31 of 59 PagelD 34

, Case 2:09-cv-00229-JES-SPC Document 201 Filed 03/04/10 Page 8 of 8

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 32 of 59 PagelD 35

Case 2:09-cv-00229-JES-SPC Document 292 Filed 06/13/17 Page 1 of 8 PagelD 5442

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION
SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,
Vs. Case No. 2:09-cv-229-FtM-2 9DNF

FOUNDING PARTNERS CAPITAL MANAGEMENT
CO,, WILLIAM L. GUNLICKS and PAMELA
L. GUNLICKS,

Defendants,

 

OPINION AND ORDER

This matter comes before the Court on plaintiff's Motion to
Set Disgorgement and Prejudgment Interest, and Impose a Civil
Penalty Against Defendant William L. Gunlicks (Doc. #288) filed on
May 4, 2011. No response has been filed and the time to respond
has expired. The Securities and Exchange Commission (SEC) seeks a
final judgment finding William L. Gunlicks liable for disgorgement
of $28,635,966.55, plus pre-judgment interest of $2,193,842.31, for
a total of $30,829,808.86, and ordering a civil penalty of
$1,000,000.

I.

On March 3, 2010, the Court entered an Order (Doc. #200)

granting a request for entry of judgment of permanent injunction,

and noting that the consent judgment would resolve all issues of

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 33 of 59 PagelD 36

*

Case 2:09-cv-00229-JES-SPC Document 292 Filed 06/13/11 Page 2 of 8 PagelD 5443

liability, but that the parties intended to “resolve the remaining
issues of disgorgement, pre-judgment interest, and a civil money
penalty.” (Doc. #200, p. 2.) The Judgment (Doc. #201) was entered
the next day and included the following relevant language:

IT IS FURTHER ORDERED AND ADJUDGED that Gunlicks shall
pay disgorgement of diil-gotten gains, prejudgment
interest thereon, and a civil penalty pursuant to Section
20(d) of the Securities Act, 15 U.S.C. § T7t{d), and
Section 21(d)(3) of the Exchange Act, 15 U.S.C. §
78u(d) (3). The Court shall determine the amounts of the
disgorgement and civil penalty upon motion of the
Commission. Prejudgment interest shall be calculated from
April 20, 2009, based on the rate of interest used by the

. Internal Revenue Service for the underpayment of federal
income tax as set forth in 26 U.S.C. § 6621 (a) (2). In
connection with the Commission’s motion for disgorgement
and/or a civil penalty, and at any hearing held on such
a motion: (a) Gunlicks will be precluded from arguing
that he did not violate the federal securities laws as
alleged in the complaint; (b) Gunlicks may not challenge
the validity of the Consent or this Judgment; (c) solely
for the purposes of such motion, the allegations of .the
complaint shall be accepted as and deemed true by the
Court; and (d) the Court may determine the issues raised
in the motion on the basis of affidavits, declarations,
excerpts of sworn deposition or investigative testimony,
and documentary evidence, without regard to the standards
for summary judgment contained in Rule 56(c) of the
Federal Rules of Civil Procedure. In connection with the
Commission’s motion for disgorgement and/or a civil
penalty, the parties may take discovery, including
discovery from appropriate non-parties.

(Roc. #201, p. 5) (emphasis added).
Il.
Based on the consented judgment, the allegations in the
Complaint are accepted and deemed true. The Court summarized the

Complaint on May 7, 2009, in an Opinion and Order as follows:

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 34 of 59 PagelD 37

Case 2:09-cv-00229-JES-SPC Document 292 Filed 06/13/11 Page 3 of 8 PagelD 5444

The five-count securities fraud Complaint (Doc. #1)
names Founding Partners Capital Management Company
(“Founding Partners”) and William L. Gunlicks (Gunlicks)
as defendants, while two Sun Capital entities and the
four other Founding Partners entities are named as. relief
defendants (i.e., nominal defendants). Founding Partners
is described as a Florida corporation registered as an
investment advisor with the SEC. Gunlicks is described as
the president, CEO, and sole shareholder of Founding
Partners, and the beneficiary of management fees obtained
by Founding Partners. Both Founding Partners and Gunlicks
consented to an SEC order in 2007 requiring them to cease
and desist from committing or causing any violations of
Section 17(a) (2) of the Securities Act of 1933.

The Complaint alleges that Founding Partners and
Gunlicks (collectively, “defendants”) operate three hedge
funds and one mutual fund, each of which made loans to
the two Sun Capital relief defendants, Sun Capital, Inc.
and Sun Capital Healthcare, Inc. (collectively, “Sun
Capital”). Sun Capital, Inc. utilizes the loans from
Founding Partners to fund the purchase of accounts
receivables; Sun Capital Healthcare, Inc, utilizes the
loans from Founding Partners to purchase accounts
receivable from healthcare providers.

The SEC alleges that since 2001, Founding Partners
has made loans to Sun Capital through its primary fund,
Founding Partners Stable-Value Fund, LP (“Stable-Value”),
to finance Sun Capitai’s discounted purchase of
receivables. The loans were made pursuant to written loan
agreements, which allowed Sun Capital to use the loan
proceeds to purchase healthcare and commercial
receivables. Sun Capital could draw on the loans to
purchase the receivables (typically from healthcare
providers) and then repay the loans after collecting the
receivables from the payors. Sun Capital paid
Stable-Value interest at approximately 1.3% per month;
after receiving the monthly interest payment, Stable
Value would re-lend the money to Sun Capital, and the
process would be repeated. Founding Partners charged
Stable-Value €@ 1.75% annualized management fee on the
total balance of the loan. While no automatic
distributions were made to Founding Partners’ investors,
redemptions were available on a quarterly basis with 60
days written notice.

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 35 of 59 PagelD 38

Case 2:09-cv-00229-JES-SPC Document 292 Filed 06/13/11 Page 4 of 8 PagelD 5445

Defendants are alleged to have solicited funds from
investors based upon - representations that the
Stable-Value loans to Sun Capital constituted a safe
investment opportunity. Defendants’ representations are
alleged to have included that Sun Capital was factoring
short-term (i.e., collected within 150 days), highly
liquid receivables that fully secured the loans made by
Stable-Value to Sun Capital. The SEC alleges that despite
these representations to investors, beginning in 2004,
defendants permitted Sun Capital to purchase longer-term
receivables that were less liquid and much riskier, such
as workers’ compensation receivables and Disproportionate
Share (DSH) receivables, and to use loan proceeds to make
working capital loans to financially troubled hospitals
that it had purchased. Defencants are alleged to have
continued to solicit investors without disclosing the
change in use of the underlying loans and the increased
risks presented, and to have failed to tell investors of
the changes by Sun Capital and their effects on the
safety of the investments. It is alleged that Sun Capital
currently owes $550 million on the Stable-Value loans,
only 32% of which is invested in and secured by the less
risky, short-term receivables that defendants had
described to their investors. The $5506 million
constitutes 99% of Stable-Value’s portfolio, and all that
remains of investors’ money are Sun Capital receivables
and any other assets of Sun Capital securing the loans.
The SEC alleges that the investors’ money is at immediate
risk of being used to support Sun Capital’s working
capital requirements and of being diverted directly to
defendants.

Additionally, the SEC alleges that defendants have
recently received significant redemption requests, most
of which have not been honored, but that defendants have
continued to solicit investors without disclosing these
redemption requests. Further, the SEC alleges that
defendants falsely represented to investors that they had
audited financial statements for 2007, failed to disclose
the consent Order in the SEC administrative proceeding,
failed to provide a copy of the consent order to each
current and prospective client as required by the Order,
and used fund assets to pay personnel expenses.

{Doc. 456, pp. 3-6.) At the time, the Court considered

$5,912,500.00 as the amount of ill-gotten gain, in the absence of

=~ =

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 36 of 59 PagelD 39

Case 2:09-cv-00229-JES-SPC Document 292 Filed 06/13/11 Page 5 of 8 PagelD 5446

a more specific figure. (Id. at p. 9.) Later, in declining to
Modify the previously imposed freeze order, the Court agreed that
the amount was at least $27 million. (Doc. #117, pp. 23.)

Ear.

“The SEC is entitled to disgorgement upon producing a
reasonable approximation of a defendant’s ill-gotten gains, [ ]
The burden then shifts to the defendant to demonstrate that the
SEC's estimate is not a reasonable approximation. [-] Exactitude
is not a requirement; ‘[s]o long as the measure of disgorgement is
reasonable, any risk of uncertainty should fall on the wrongdoer
whose illegal conduct created that uncertainty.’” SEC v. Calvo,
378 F.3d 1211, 1217 (11th Cir. 2004) (internal citations omitted) .
“But, the ‘power to order disgorgement extends only to the amount
with interest by which the defendant profited from his wrongdoing.

~ Any further sum would constitute a penalty assessment.’” SEC v.
ETS Payphones, Inc., 408 F.3d 727, 735 (11th Cir. 2005) (quoting SEC
v. Blatt, 583 F.2d 1325, 1335 (5th Cir. 1978)).

The Declaration of Tonya Tullis (Tullis), a Certified Public
Accountant and Staff Accountant with the Miami. Regional Office of
the SEC, provides that the financial statements of Founding
Partners Capital Management Company (Found Partners) and Founding
Partners Stable~-Value Fund, LP (Stable~-Value) were reviewed and
audited. Upon review, Tullis found that Stable-Value paid

management fees in excess of $23,000,000 from 2004 through 2008,

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 37 of 59 PagelD 40

Case 2:09-cv-00229-JES-SPC Document 292 Filed 06/13/11 Page 6 of 8 PagelD 5447

and also paid royalty fees in axcess of $8,000,000 to Founding
Partners Bermuda Capital.? Tullis also found that for 2008,
Founding Partners received $1,370,824.58 in management fees from
Stable-Value, and $245,211,53 in management fees from Founding
Partners Hybrid-Value Fund, LP. (Doc. #86~2.)

The SEC states that Founding Partners, of which Mr. Gunlicks
was the sole owner, held a 42.2% ownership interest in Founding
Partners Bermuda Capital and therefore $3,594,863.97 of the
$8,518.635.00 was received by Founding Partners. The SEC does not
seek the $245,211.53 in fees because the Hybrid-Value Fund was not
fully invested in the Stable-Value Fund. (Doc. #288, p. 9 n.5.)
The SEC seeks the entire $28,635,966.55 in management and royalty
fees ($23,670,278.00 + 3,594,863.97 + 1,370,824.58) as ill-gotten
gains because the fees were earned while Mx. Gunlicks. was
perpetrating a fraud. The SEC also seeks pre-judgment interest
from April 30, 2009, through March 31, 2011, as consented to in the
Judgment, in the amount of $2,193,842.31, for a total of
$30,829,808.86. (Doc. #289, Exh. A.} The SEC further seeks the
imposition of a $1,000,000.00 civil penalty.

The Court finds that the SEC has established that the amount

“of ill-gotten profits in the form of management and royalty fees

received by Mr. Gunlicks totals $28, 635,966.55, without opposition

 

Tab 1 to the Declaration reflects the exact amount as
§23,670,278.00 in management fees and $8,518.635.00 in royalty
fees.

~G~

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 38 of 59 PagelD 41

Case 2:09-cv-00229-JES-SPC Document 292 Filed 06/13/11 Page 7 of 8 PagelD 5448

from Mr. Gunlicks. The Court further finds that the pre~judgment
interest calculation is appropriate and that the SEC is entitled to
the requested pre-judgment interest in the amount of $2,193,842.31.
The Court further finds that the imposition of a $1,000,000.00
civil monetary penalty is appropriate in light of the admitted
allegations.in the Complaint.

Accordingly, it is now

ORDERED:

1. Plaintiff's Motion to Set Disgorgement and Prejudgment
Interest, and Impose a Civil Penalty Against Defendant William L.
Gunlicks (Doc. #288) is GRANTED and a supplemental final judgment
will be entered against William L. Gunlicks and in favor of
plaintiff for disgorgement, .pre~judgment interest, and a civil
monetary penalty as follows:

A. Defendant William L. Gunlicks shall pay disgorgement in
the amount of §$28,635,966.55, representing the ill-gotten gains
received;

B, Defendant William L. Gunlicks shall further pay pre-
judgment interest in the amount of $2,193,842.31; and

C. Defendant William L. Gunlicks is assessed a civil penalty
in the amount of $1,000,000.00.

2. The Clerk shall enter a Supplemental Judgment accordingly,

with the Court retaining jurisdiction over the implementation of

-7-

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 39 of 59 PagelD 42

+

Case 2:09-cv-00229-JES-SPC Document 292 Filed 06/13/11 Page 8 of 8 PagelD 5449

any terms for payment. The Clerk is further directed to terminate
defendant William L. Gunlicks on the docket as a pending defendant,

DONE AND ORDERED at Fort Myers, Florida, this _ 13th day of

 

June, 2011.
ledw Ey eid
JOHN E. STEELE
United States District Judge
Copies:

Counsel of record

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 40 of 59 PagelD 43

on Case 2:09-cv-00229-JES-SPC Document 293 Filed 08/15/11 Page 1 of 3 PagelD 5450

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
-VS- Case No. 2:09-cv-229-FtM-29DNF
FOUNDING PARTNERS CAPITAL
MANAGEMENT CO., WILLIAM L, GUNLICKS
and PAMELA L. GUNLICKS,

Defendants,

 

SUPPLEMENTAL JUDGMENT IN A CIVIL CASE

Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

ITIS ORDERED AND ADJUDGED that pursuant to the Court’s order entered on June
13, 2011, Plaintiff's Motion to Set Disgorgement and Prejudgment Interest, and Impose a Civil Penalty
Against Defendant William L. Gunlicks (Doc. #288) is GRANTED and a supplemental final judgment will
be entered against William L. Gunlicks and in favor of plaintiff for disgorgement, pre-judgment interest,
and a civil monetary penalty as follows: Defendant William L. Gunlicks shall pay disgorgement in the
amount of $28,635,966.55, representing the ill-gotten gains received; Defendant William L. Gunlicks shall
further pay prejudgment interest in the amount of $2,193,842.31; and Defendant William L. Gunlicks is
assessed a civil penalty in the amount of $1,000,000.00. This Supplemental Judgment is entered with the
Court retaining jurisdiction over the implementation of any terms for payment.

Date: June 15, 2011
SHERYL L. LOESCH, CLERK

By: /s/ Samantha Blake, Deputy Clerk
c: All parties and counsel of record

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 41 of 59 PagelD 44

, Case 2:09-cv-00229-JES-SPC Document 293 Filed 06/15/11 Page 2 of 3 PagelD 5451

CIVIL APPEALS JURISDICTION CHECKLIST
1. Appeatable Orders: Courts of Appeals have jurisdiction conferred and strictly limited by statute:

(a) Appeals from final orders pursuant to 28 U.S.C. Section 1291: Only final orders and judgments of district courts, or final
orders of bankruptcy courts which have been appealed to and fully resolved by a district court under 28 U.S.C. Section 158,
generally are appealable. A final decision is one that “ends the litigation on the merits and leaves nothing for the court to do
but execute the judgment,” Pitney Howes, Inc. V. Mestre, 701 F.2d 1365, 1368 (I lth Cir. 1983). A magistrate judge’s report
and recommendation is not final and appealable until judgment thereon is entered by a district court judge. 28 U.S.C, Section
636(c).

(b) In cases involving multiple partles or multiple claims, a judgment as to fewer than all parties or all claims is not a final,
appealable decision unless the district court has certified the judgment for immediate review under Fed. R.Civ.P. 54(b), Williams
y. Bishop, 732 F.2d B85, 885-86 (11th Cir, 1984), Ajudgment which resolves all issues except matters, such as attorneys’ fees
and costs, that are collateral to the merits, is immediately appealable, Budinich v, Becton Dickinson & Co., 486 U.S, 196, 201,
108S, Ct. 1717, 1721-22, 100 L.Ed.2d 178 (1988); LaChance v, Duffy's Draft House, Inc., 146 F.3d 832, 837(1 th Cir, 1998).

 

 

(c) Appeals pursuant to28 U.S.C. Section 1292(a); Appeals are permitted from orders “granting, continuing, modifying, refusing
or dissolving injunctions or refusing to dissolve or modify injunctions...” and from “[iJnterlocutory decrees...determining the
rights and liabilities of parties to admiralty cases in which appeals from final decrees are allowed.” Interlacutory appeals from
orders denying temporary restraining orders are not permitted.

(d) Appeals pursuant to 28 U.S.C, Section 1292(b) and Fed.R.App.P.5: The certification specified in 28U.S.C. Section £292(b)
must be obtained before a petition for permission to appeal is filed in the Court of Appeals. The district court’s denial of a
motion for certification is not itself appealable,

(e) Appeals pursuant to judicially created exceptions to the finality rules Limited exceptions are discussed in cases including,
but not limited to: Cohen V. Beneficial Indus, Loan Corp,, 337 U.S. 541,546,69 S.Ct. 1221, 1225-26, 93 L.Ed. 1528 (1949);

Atlantic Fed. Sav, & Loan Ass'n v. Blythe Eastman Paine Webber, Inc,, 890 F. 2d 371, 376 (11th Cir. 1989); Gillespie v,
United States Steel Corp., 379 U.S. 148, 157, 85 S. Ct. 308, 312, 13 L-Ed.2d 199 (1964),

2, Time for Filing: The timely filing of a notice of appeal is mandatory and jurisdictional, Rinaldo v. Corbett, 256 F.3d 1276, 1278 (11th
Cir, 2001). In civil cases, Fed.R-App.P.4(a) and (c) set the following time limits:

{a) Fed.R.App.P, 4(a)(1): A notice ofappeal in compliance with the requirements set forth in Fed.R.App,P, 3 must be filedin the
district court within 30 days after the entry of the order or judgment appealed from. However, ifthe United States or anofficer
or agency thereof is a party, the notice of appeal must be filed in the district court within 60 days after such entry. THE
NOTICE MUST BE RECEIVED AND FILED IN THE DISTRICF COURT NO LATER THAN THE LAST DAY OF

’ "THE APPEAL PERIOD - ro additional days are provided for mailing. Special filing provisions for inmates are discussed
below.

{b) Fed.R.Anp.P, 4(a)(3): “Ifone party timely files a notice of appeal, any other party may file a notice of appeal within 14 days
after the date when the first notice was filed, or within the time otherwise prescribed by this Rule 4(a), whichever period ends
later.”

(c) Fed, R.App.P.4(a}{4): (fany party makes a timely motion in the district court under the Federal Rules of Civil Procedure of
a type specified in this rule, the time for appeal for all parties runs from the date of entry of the order disposing of the last such
timely filed motion,

(d) Fed.R.App.P,4(a)(5) and 4(a)(6): Under certain limited circumstances, the district court may extend the time to file a notice
ofappeal, Under Rule 4(a5), the time may be extended if'a motion for an extension is filed within 30 days after expiration
of the time otherwise provided to file a notice of appeal, upon a showing of excusable neglect or good cause. Under Rule
4(a)(6), the time may be extended if the district court finds upon motion that a party did not timely receive notice of the enby
of the judgment or order, and that no party would be prejudiced by an extension.

(e) Fed. R.App.P.4(c): If an inmate confined to an institution files. a notice of appeal in either a civil case or a criminal case, the
notice of appeat is timely if it is deposited in the institution’s internal mail system on or before the last day for filing. Timely
filing may be shown by a declaration in compliance with 28 U.S.C, Section 1746 or a notarized statement, either of which must
set forth the date of deposit and state that first-class postage has been prepaid.

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 42 of 59 PagelD 45

* "Case 2:09-cv-00229-JES-SPC Document 293 Filed 06/15/11 Page 3 of 3 PagelD 5452

3. Format of the notice of appeal: Form 1, Appendix of Forms to the Federal Rules of Appelfate Procedure, is a suitable format. See atso
Fed.R.App.P, 3(c). A pro se notice of appeal must be signed by the appellant

 

4, Effect ofa notice of appeal; A district court loses jurisdiction (authority) to act after the filing of a timely notice of appeal, except for
actions in aid of appellate jurisdiction or to rule on a timely motion of the type specified in Fed.R.App.P. 4(a}{4).

Rev.: 4/0

3.
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 43 of 59 PagelD 46

» Case 2:09-cv-00229-JES-CM Document 408 Filed 03/06/14 Page 1 of 3 PagelD 7897

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION
SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,

vs. Case No. 2:09-cav-229=FtM-29DNP
FOUNDING PARTNERS CAPITAL MANAGEMENT
cO., and WILLIAM lL. GUNLICKS,

Defendants,

 

SUPPLEMENTAL FINAL JUDGMENT AS TO DEFENDANT WILLIAM L. GUNLICKS

IT IS ORDERED AND ADJUDGED that pursuant to the Court’s
Opinion and Order (Doc. #292) entered on June 13, 2011, Plaintiff's
Motion to Set Disgorgement and Prejudgment Interest, and Impose a
Civil Penalty against Defendant William L. Gunlicks (Doc. #288) is
GRANTED, and this Supplemental Final Judgment is entered against
William L. Gunlicks and in favor of Plaintiff Securities and
Exchange Commission for disgorgement, prejudgment interest, anda
civil money penalty as follows:

I.

DISGORGEMENT, PREJUDGMENT INTEREST, AND CIVIL PENALTY

IT IS ORDERED AND ADJUDGED that William L. Gunlicks is liable
for disgorgement of $28,635,966.55, representing the ill-gotten
gains received; prejudgment interest of $2,193,842.31; and a civil

money penalty of $1,000,000.00. William L. Gunlicks shall pay

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 44 of 59 PagelD 47

Case 2:09-cv-00229-JES-CM Document 408 Filed 03/06/14 Page 2 of 3 PagelD 7898

post-judgment interest pursuant to 28 U.S.C. § 1961. The
Commission may enforce the Supplemental Final Judgment for
disgorgement by moving for civil contempt (and/or through other
collection procedures authorized by law) at any time. William L.
Gunlicks shall pay all amounts due under this Supplemental Final
Judgment into the Registry of the Court, and the Clerk of the Court
shall hold these funds, together with any interest and income
earned thereon, pending further Order of the Court.
qr.

RETENTION OF JURISDICTION
IT IS FURTHER ORDERED AND ADJUDGED that this Court shall
retain jurisdiction of this matter for the purposes of enforcing

_ the terms of this Supplemental Final Judgment.

Trl.
RULE 54(B) CERTIFICATION
IT IS FURTHER ORDERED AND ADJUDGED that there is no just
reason for delay, and pursuant to Rule 54(b) of the Federal Rules
of Civil Procedure, the Clerk is ordered to enter this Supplemental
Final Judgment forthwith and without further notice.

DONE AND ORDERED at Fort Myers, Florida, this 6th day of

March, 2014.

    
 

. STEELE
D STATES DISTRICT JUDGE

 

 
Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 45 of 59 PagelD 48

* Case 2:09-cv-00229-JES-CM Document 408 Filed 03/06/14 Page 3 of 3 PagelD 7899

Copies: Counsel of record

 
 

Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 46 of 59 PagelD 49

a ee meee me ee net mn Ceneitne ree ene eine a teen eo

 

 

 

 

 

7 28ed¢ Stoz/€z/6 parepdg yseT
wren Shp eh ener ea SA a weeereemnennaeas eee See —aan a Se tend
“mojag
UNIS SUOHINASU SHA UsIeI05 BY} OF Jajes aseayy {319204} 4BJSUBLL BIL,
“mMojaq
UONIaS SUOHITASU] Gd DSewiog Uj O} 1djo1 ssea} {opsswing — ByiAAG3g} JOSUeIL O34,
"yeuod

quowided siuj ySnouy3 paydease aq youues songqua
Aqied puiyi J8y}0 Jo suNdD By} 0} payauip sjusuiAeg
“UOISSTLULUOD SBURYIXy pue SeNUNIAS ayy 0} JuoUTANd
PWWas 03 Way} spmujsul Japsouawigpni oy] a7ayM
S$10IQSP 0} aiqeyiene Ajuo si AOS Ae, ‘ospy “sw s1y1

32 $10] Qaq JUSWSIOJUy O02 d/Geeae Jou sue syuawAed
pies ygap/ipeso Zuipnpur suonde yuewAed sag
‘aod Aeg ULAIN UORTS _[HOV) suncade Yue, Syy

Bsn AjUG ULD S10} Qaq JUSWIIOJUZ jeu BJOU aseaig,,

 

 

*,hOZAbg Suisn
jousEqU] VU EIA SjuBUAed ayeU ULSD SIOIGSG SWS WOU {eusayuy} ACT Aeg

 

69TEL XO ‘AID ewoYeENS
TRE-ZINY ‘TST wooHy “pig DH
Pag Inyuyseyy YyINes GOSS
Youelg aqentsosy sjunossy
J8US SBa1ABS Bsdiajquy

<MOjag Ssaippe 3} 0} pape
3q PINOYs J3S ayy 0] ajqeAed suapio AsuOU JO SAUD {Hew} siopzg Asuoyy 10 sypay>

 

 

 

 

{TSZZ-IS5-Z07) SWIBIIM OsIuag 0} UO eA 10 AOS dasmAyeueg-JuoulesiIONSIG
XOQIIEL WIO 4} 07 SussuO3 JO SuoHsanb ssouppe aseajg “Mojeq paquosap aie sio}qag JUaWsDI0jUg 10} suodo jusWAed aqeyreAe oY

 

 
 

 

si0jqaq JWaUeI1OJU 10; SUOT NSU] yUaUIARY

Pach ment 0
 

Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 47 of 59 PagelD 50

zaseg St0z/ez/6 payepdy 3se]

 

SHOOT AN [HOA #0N hans Aipqr] ££ Sf Joqumn Sepnors,Aansesry soy SSuppe DORUIRSN FPUTUG SL

 

 

 

 

 

 

 

 

 

  

 

 

 

   
 

 

 

 

 

 

 

{218 “sunu asno
paso Hepa. doofead uno] ‘gootoud Ba Qouted
ow fossodindaig Shuspr oj wountiofut aayua} [2UryI — coqrnmoygy Anmogeneg oj loser {00093
; dud ..£ ;
4q pannuas Susq f} ‘suppuafep fo eumu apnpou ose (ueuclod pig fo acjpigdyin 3yg fO Buu BY? 10319} Soren} {0005}
NOISSDYINGS JONVHOS ONY SALT IS smenAepgemd {  {o0cr}
Teogo00s Geqwas moose) Synmpliemysoog | {o0cr}
(19209) HID spog uomungsssoisng | _{o09r}
JAN SVYSUL SWBED PIOUS VHY Any {oorct.
FoonoTco = quuricpnar yay easy | {o0rs}
Afuo 5107100 SA (uuoup jusudod saps)
ee O00
SUS FEUCnIppy SOCK Ppl seepez StL peer
BIMPST
NOISSIAIANOD
SONYHOMA ONY SSLLIUNIZS 24} 3 SquaWiAed ssmpad jo SUE IE! Sty 103 LON su; pertenLy Inok Op suamENI su] SUPASHO! ay opined arzars
SNGWZO2RISNE TUENTIL ;
NOISSHAINGO JONVHOIXA GNY SSLENI3S
sSUOIPINASU] BIHAY INSSluOG
pn ae SESS See ee =

 

 

s10jqac] JUsWIaI.1OJUY 10] SUoHIN.YsU] usuAeg—
 

Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 48 of 59 PagelD 51

€ a8eg S10z/€z/6 paepdn 1se1

earache cae si bc GC has ee =

 

 

 

YNO HELL any) saBieyD Jo fered

. (‘ON 2113
SUIpssIOsg DAITLAISILIWIPY aquUINN aSeD WNoED “B'a) yuouAed sy} jo ssodund ayy Agyuap} OF VONeuuOpUt JoqUa
Tococdos

  

AGZ SUIT} G4u S/Peoq JusiuAed
TOG0C00S +16S auly, AeynUAap|

NOISIAIG UZ4SNVUL SGNNS/SAN SVSUL
poooeoTzoma// (dZ¢ Buy) uUSRNISay Ui

 

junosy
Ayunos (s29}}{uI82) JaWO}sND
ssaappy (S$ 15}}WaJ) Jawoysn}
ssauppy ($27 Wles) Jewo}sND
Swe (S19) NWas) WWO}sND O65 Sii}) Ssoipne pus

 

qunowe gsn Junowy
Jeyog sn :Aouazin5

Juowded Jo ajeq :ajyeg

qunOWy pajyss yueqiaq)/AduaLiND/ayeg [eA

 

SN AN SMUOA MaN
DAN SUL TeATSsou

. XNVE UNOA OL GOD ISAS
V¥ AGIACHd OL G33N LON Gd NODA ‘uoHsesueI3 ayy Sjejdwios 0} yUeG JUsPUCUsaLIOD SH S31 0} Bdessaw j41A\S B Puss 0} UOTBWIOJU! DY} ssn A
UOI NSU] jeHueUY INO, “UONNI sul je—ueUy INOA O} SUOTNAYSUI BuIMOTOs BYR SplAoid aseayd {Lass} sitio “Sn Ul WSs aq HI sjUOWACE jy

bike

suonpusofu fay

 

TSUOSPaILAGSU] ODI,

 

Tn = =< ENED a
$10}Gaq JWaWMAIIOJUY IO} suopon.suy yuewAeg
 

Case 2:19-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 49 of 59 PagelD 52

 

 

"paTWiss JuNOWe 343 WOA Palonpap jou aie sea} yey} sunsus 0} sACgE UMOYS SE LENO, SPN Ul 1Shiby (VEZ Buty) SeBueys JO speysg

*(Arelnyauag 40; dUdIAJSY IO} spueys Y4y} “jUNOD0e
sadosd Sy} 0} paypasd ale sjuautAed Sunsua 0} UOHEWWOJU! B52 WwsIIINS pue Jy UlEyUCD Pinoys (O4 BUII) g4y sjleleg yuawAeg

*pousmnjas aq ffm yusUtAed 10 *FOGOODOS EMONs Se ANoexe oq 147A (4 DUTT} JoyNUED] Areousued

 

“pauinjas oq i} JuatuAed 10 "PODOEOT COMA/7 “UMOYs se Ajexs 39 ISNA (GZS OUT) UOTININSUy YA qunODDy

| St0z/ €2/6 parepdy ise]

 

TSaION

 

Si0}qaq WWawiad1OJUY JO] SUOITSUy JusUIAeg
Cas
INSTR 4805804 OR 4631
DWIGHT E. BROCK, COLLIER COUNTY CLERK OF THE CIRCUIT COURT
REC $69.50 INDX $5.00

e 2:19-cv-00515-SPC-MRM Document 1-1 Filed 7/24/19 Page 50 of 59 PagelD 53

PG 851 RECORDED 12

010 3:21 PM PAGE

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA

SECURITIES AND EXCHANGE COMMISSION,

ve

FOUNDING PARTNERS CAPITAL MANAGEMENT, CO.,

and WILLIAM L. GUNLICKS,

FOUNDING PARTNERSSTABLE
FOUNDING PARTNE are BERS

Plaintiff,

   
  

 

CASE NO.:

Nee? Nee” Seat eet eet Neat! Moree” Neyel Swart Neal Se” “eel

 

   

TECH

FILED

OSAPR 20 PH 4:06

2: OF -0,V - IA es oe

ye or rt
bIBR Si Py
ra aa

‘ oe

 
           
   
 

  

2a

EBB

<o

wes 5 a gas

BS HB Bard 2
Ww 1 ewe “*

See baleen

o = Bh. ” 4

2ib Oy? : Hees

oO Oo bees TO 2

HO ay ses:

7 Bs oF ria a

eG = 5

FO il iS BON:

Hp olay.

WO =i Q.

ar HW oe

Feira | ‘

‘ aol ' .

& Ont gS).

i On. Ze

ra a. * 7!

C3

~—
WHEREAS, Plaintiff Securities and EXtiange Commission has filed an emergency motion

for the appointment of a Receiver over Defendant Founding Partners Capital Management, Co,

(“Founding Partners”) and Relief Defendants Founding Partners Stable-Value Fund, LP,

Founding Partners Stable-Value Fund Il, LP, Founding Partners Global Fund Ltd., and Founding

Partners Hybrid-Value Fund, LP (“Relief Defendants") with full and exclusive power, duty and

authority to: administer and manage the business affairs, funds, assets, choses in action and any

other property of Founding Partners and the Relief Defendants; marshal and safeguard all of the

assets of Founding Partners and the Relief Defendants; and take whatever actions are necessary for

the protection of investors;

EXHIBIT

 

 
Case 2
OR 4631 PG 8

WHEREAS, the Commission has made a sufficient and proper showing in support of the
relief requested by evidence demonstrating a prima facte case of violations of the federal securities
laws by Founding Partners and Defendant William Gunlicks;

WHEREAS, the Commission has submitted the credentials of a candidate to be appointed
as Receiver of all of the assets, properties, books and records, and other items of Founding Partners
and the Relief Defendants, including any properties, assets and.other items held in the name of
Founding Partners and the Relief Defendants, and the Commission has advised the Court that this
candidate is prepared to assume this “rome COL by the Court;

<a WEIS Ut
NOW, THEREFORE, Gy S ORD AND ADJUDGED that
Pe s ~

   
 
  

   
    

Partners and each of the Reli¢

 

 

 

and is hereby authorized, em
1. Take immediatePdssession of all proptty,

Founding Partners and each o fi Fete Defendants, _ flat éver and wheresoever located.
“1 Stanek

including but not limited to all offices riai chikien Glia ng Partners and the Relief Defendants,
rights of action, books, papers, data processing records, evidences of debt, bank accounts, savings
accounts, certificates of deposit, stocks, bonds, debentures and other securities, mortgages, furniture,
fixtures, office supplies and equipment, and all real property of Founding Partners and the Relief
Defendants wherever situated, and to administer such assets as is required in order to comply with
the directions contained in this Order, and to hold all other assets pending further order of this
Court;

2. Investigate the manner in which the affairs of Founding Partners and the Relief

Defendants were conducted and institute such actions and legal proceedings, for the benefit and on

(b9-cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 51 of 59 PagelD 54

 

crete ee bene meet ee een te be eee

 
oR 46a 5 4s? CV-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 52 of 59 PagelD 55

behalf of Founding Partners or the Relief Defendants and their investors and other creditors as the
Receiver deems necessary against those individuals, corporations, partnerships, associations and/or
unincorporated organizations which the Receiver may claim have wrongfiilly, ilegally or otherwise
improperly misappropriated or transferred money or other proceeds directly or indirectly traceable
from investors in Founding Partners and the Relief Defendants, including against Founding Partners
and the Relief Defendants, their officers, directors, employees, affiliates, subsidiaries, or any

persons acting in concert or participation with them, or against any transfers of money or other

rherrerewiating

LL ,
2 include, but fot

roceeds directly or indirectly traceable-ffom inv; in Founding Partners and the Relief
P y y FoR Coo g

jted to, seeking imposition of

  

      
 
 
 
 
 

Defendants; provided such. ”.
nt

constructive trusts, disgorge

  
 

Florida Statute § 726.101, ¢t. s

 

 

 

and such orders from this C tart
3. Present to thist@

Defendants and of the extent OF liabilities, both those claimed to

Founding Partners and the Reli

Se a
exist by others and those the Receiver poh eI BLLB LY obligations of Founding Partners and the

name

ae

Relief Defendants;

4, Appoint one or more special agents, employ legal counsel, actuaries, accountants,
clerks, consultants and assistants as the Receiver deems necessary and to fix and pay their
reasonable compensation and reasonable expenses, as well as all reasonable expenses of taking
possession of the assets and business of Founding Partners and the Relief Defendants, and
exercising the power granted by this Order, subject to approval by this Cowrt at the time the

Receiver accounts to the Court for such expenditures and compensation;

 

 
oR a6 fo ade cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 53 of 59 PagelD 56

5. Engage persons in the Receiver’s discretion to assist the Receiver in carrying out the
Receiver’s duties and responsibilities, including, but not limited to, the United States Marshal's
Service ora private security firm;

6. Defend, compromise or settle legal actions, including the instant proceeding, in
which Founding Partners, any of the Relief Defendants, or the Receiver are a party, commenced
either prior to or subsequent to this Order, with authorization of this Court; except. however, in
actions where Founding Partners or the Relief Defendants are a nominal party, as in certain
foreclosure actions where the action ee COE against or adversely affect the assets of

Founding Partners or the Relie. oe the 2 RAR file appropriate pleadings at the

  
  
 
  

Receiver’s discretion. The Receivef iiay Wwaive.an -clignt or other privilege held by

iénatory for, all accounts at any

 

stody or control of any assets

Court, of any of their subsidiaries or migra Jprovidda: mn 1¢ Receiver deems it necessary;

8. Make or authorize such payments and disbursements from the funds and assets taken
into control, or thereafter received by the Receiver, and incur, or authorize the incurrence of, such
expenses and make, or authorize the making of, such agreements as may be reasonable, necessary,
and advisable in discharging the Receiver’s duties;

9. Have access to and review all mail of Founding Partners and the Relief Defendants
(except for mail that appears on its face to be purely personal or attomey-client privileged) received

at any office or address of Founding Partners or any of the Relief Defendants.

 
orn 46915 ;49-Cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 54 of 59 PagelD 57

IT IS FURTHER ORDERED AND ADJUDGED that, in connection with the
appointment of the Receiver provided for above:

10. Founding Partners and each of the Relief Defendants, and all of their directors,
officers, agents, employees, attorneys, attorneys-in-fact, shareholders, and other persons who are in
custody, possession, or control of any assets, books, records, or other property of Founding Partners
or the Relief Defendants shall deliver forthwith upon demand such property, money, books and
tecords to the Receiver, and shal! forthwith grant to the Receiver authorization to be a signatory as

to all accounts at banks, brokerage firms: Pee COTY tions which have possession, custody or

oy

ac Oty
control of any assets or funds in tHeCrat cof or for meee Founding Partners or the Relief

 
  
 

 
 
 
   

Defendants;

11. All banks, brbkerpe ie ; 5 ition’ a
have possession, custody o \e oe TE ids { ac

benefit of, Founding partners\ SE Et

d other business entities which

in the name of, or for the

o

¢ Relief Defendants. He coo PS expeditiously in the granting

  

of contro! and authorization as a on ry signatory as os $8 Chand accounts to the Receiver;

12, Unless authorized by in RACER ariners and the Relief Defendants,
and their principals shall take no action, nor purport to take any action, in the name of or on behalf
of Founding Partners or any of the Relief Defendants;

13. Founding Partners, the Relief Defendants, their principals, and their respective
officers, agents, employees, attomeys, and attomneys-in-fact, shall cooperate with and assist the
Receiver, including, if deemed necessary by the Receiver, appearing for deposition testimony upon
two (2) business days notice (by facsimile), and producing docuiments upon two (2) business days

notice, while the Commission’s request for an asset freeze is pending. Founding Partners, the Relief
q Pp B ig

Defendants, and their principals and respective officers, agents, employees, attorneys, and attomeys-

 

 
oR 4651 5% Bee CV 00915-SPC-MRM Document 1-1 Filed 07/24/19 Page 55 of 59 PagelD 58

aroeoe f

.

in-fact shall take no action, directly or indirectly, to hinder, obstruct, or otherwise interfere with the
Receiver in the conduct of the Receiver’s duties or to interfere in any manner, directly or indirectly,
with the custody, possession, management, or control by the Receiver of the funds, assets, premises,
and choses in action described above;

14. The Receiver, and any counsel whom the Receiver may select, are entitled to
reasonable compensation from the assets now held by or in the possession or control of or which

may be received by Founding Partners or the Relief Defendants; said amount or amounts of

    
    

  
  
 

compensation shall be commensurate with-thair di a obligations under the circumstances,
ae! ot c ‘Ap
subject to approval of the Court; éoY - ”

15. During the périog’ of this Téceivership, all persons, including creditors, banks,

  
  

proceedings which involve the Rec Heaton which affect ons erty of Founding Partners or the
oa Fe enene ~ “4, A
Relief Defendants; LE ciRe

16. Tile to all property, real or personal, all contracts, rights of action and all books and
records of Founding Partners and the Relief Defendants: and their principals, wherever located
within or without this state, is vested by operation of law in the Receiver;

17. Upon request by the Receiver, any company providing telephone services to
Founding Partners and any of the Relief Defendants shall provide a reference of calls from any
number presently assigned to Founding Partners or any of the Relief Defendants to any such
number designated by the Receiver or perform any other changes necessary to the conduct of the

receivership;

 

 
2:
OR a6s4o Ke 8

18. Any entity furnishing water, electric, telephone, sewage, garbage or trash removal
services to Founding Partners or any of the Relief Defendants shall maintain such service and
transfer any such accounts to the Receiver unless instructed to the contrary by the Receiver;

19. The United States Postal Service is directed to provide any information requested by
the Receiver regarding Founding Partners or any of the Relief Defendants, and to handle future
deliveries of the mail of Founding Partners and the Relief Defendants as directed by the Receiver;

20. No bank, savings and loan association, other financial institution, or any other

person or entity shall exercise any form-ofSabofty A set-off, lien, or any form of self-help
Beale
whatsoever, or refuse to transfer AS or assets to the eve *s control without the permission
of this Court; cee
21, No bond shall Tu Ane

Except for an act of gross | ee ence/db gr IF sidimot be liable for any loss or
damage incurred by Foundi ‘ rs and the Relie&Pefe ih r by the Receiver’s officers,
“* af) ,
agents or employees, or an se exson, by reason of ct performed or omitted to be
y Olker Person, by reason of ay

a

> ay ao
performed by the Receiver in connedti iE Raath Hite discharge of the Receiver’s duties and

  

 
  
  
  

  
   

   
 

& appointment of the Receiver,

 

 

responsibilities;

22. Service of this Order shall be sufficient if made upon Founding Partners or the
Relief Defendants and their principals by facsimile or overnight courier;

23. ‘In the event that the Receiver discovers that funds of persons who have invested in
Founding Partners or the Relief Defendants have been transferred to other persons or entities, the
Receiver shall apply to this Court for an Order giving the Receiver possession of such funds and, if
the Receiver deems it advisable, extending this receivership over any person or entity holding such

investor funds;

a-Cv-00515-SPC-MRM Document 1-1 Filed 07/24/19 Page 56 of 59 PagelD 59

 
wee OR TG ee ey QPP 1S-SPC-MRM Document 1-1 Filed 07/24/19 Page 57 of 59 PagelD 60

, 24. Immediately upon entry of this Order, and while the Commission's motion for an
asset freeze is pending, the Receiver may take depositions upon oral examination of parties and
non-parties subject to two (2) business days notice. In addition, immediately upon entry of this
Order, the Receiver shall be entitled to serve interrogatories, requests for the production of
documents and requests for admissions, The partics shall respond to such discovery requests
within two (2) business days of service. Service of discovery requests shall be sufficient if made

upon the parties by facsimile or overnight courier. Depositions may be taken by telephone or

wy ft
<4 SER COT)
25. This Court shall “ip drisdiction of thisn align or all purposes.

other remote electronic means; and

DONE AND ORDERED

Copies to:

 

C. Ian Anderson, Esq.

Attorney for Plaintiff

Securities and Exchange Commission
801 Brickell Avenue, Suite 1800
Miami, Florida 33131

Telephone: (305) 982-6317

Facsimile: (305) 536-4154

 

 
InsTR_TSO3808 TOR ESL PS G2 CALCARDED ASIEN DELO t34 pul “Bageda/ 19 Page 98 of S9 PagelD 61

DWIGHT E. BROCK, COLLIER COUNTY CLERK OF THE CIRCUIT COURT
REC $18.50 INDX $4.00

Case 2:09-cv-00229-JES-SPC Document 258 Filed 11/17/10 Page 1 of 2

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION
‘SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
vs. . Case No. 2:09-cv-229-FtM-29DNF

FOUNDING PARTNERS CAPITAL MANAGEMENT
Co., WILLIAM L. GUNLICKS Oe PA

Lh, GUNLICKS, . <ER COGS

See VE a
Defendants, 0" oon FOREGOING TO EAMES an,
FOUNDING PARTNERS S

   

  

IND. D OgRRERT COPY OF TE EOI stig
RhE-V YA rreegli hte

BUND weg EPO Nera PRRMERS Ye rearaiGyeOURT i
, ‘ Neh rf ACT: By FLORIDA 4

     
       
    
  

GLOBAL FUND,

 

 

HE CIRE

‘ This matter comes petore—se Court on Defendant William
Gunlicks’ Bmergency Motion to Modify the Asset Freeze Order to
Permit the Sale of William and Pamela Gunlicks’ Naples Property
(Doc. #257) Filed on November 16, 2010.

On April 20, 2009, this Court entered an Order Freezing Assets
and Other Emergency Relief of Mr. Gunlicks. (Doc. #10.) On
November 3, 2009, the Gunlicks filed an Unopposed kmergency Motion
to Modify the Asset Freeze Order to Permit the Sale of William and
‘Pamela Gunlicks’ Three Naples Properties. (Doc, #174.) The Court
granted the motion and permitted the Gunlicks to list the

properties for sale. (Doc. #175.), Prior to completing the sale of

EXHIBIT -

 

 
eee OM RSM Ce Ay G92 15-SPC-MRM Document 1-1 Filed 07/24/19 Page 59 of 59 PagelD 62

Case 2:09-cv-00229-JES-SPC Document 258 Filed 11/17/10 Page 2 of2

any of the three properties, however, the Gunlicks were required to
seek approval from this Court. (Doc. #175, p. 2.)

. In October 2010, the Gunlicks received a purchase offer of
$625,000 for the property located at 1717 Golf Shore Blivd. N, Unit
801, Naples, Florida. (Doc. #257, Exh. A.) The closing date is
scheduled for November 24, 2010 (Doc. #275, Exh. D) and, by this

motion, the Gunlicks seek preapproval from the Court. Absent any

“ER Core
objection from the par ej Sere ELUp inclined to grant the

a N

   
  

    
   
 

motion.
Accordingly,
ORDERED:
All parties a & ion to the sale of
z with the Co ~before November 18,
S KY
‘tot Mga lorida, this 17th day of

the Gunlicks’ prop
2010.
DONE AND ORDERED at

November, 2010.

‘ : =
sleds Ze ra Lee
JOHN EH. STEELE
United States District Judge

Copies: Counsel of xecord
